DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 10, specifically plurality of openings provided in the second support member, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 10 it is believed there is no support for plurality of openings provided second support member as claimed. Nowhere in the specification and/or drawing is this feature being recited.
Double Patenting
The office indicates that there is a potential double patenting in view of the parent application 16/989955 (US Patent # 11227515). However, since the claims for present application are still being prosecuted, the office will hold the double patenting rejection until indication of allowance

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2019/0357366 (provided in the IDS) in view of Kim et al. US Pub 20160357052.
Regarding claim 1, Choi teaches, 
A display device (Figs. 1, 6-7) comprising: 
a display module (figure 6-7, element 100) including: 
	a folding area (labeled as FA in figure 6) at which the display module is foldable, and 
	a first non-folding area (Region labeled DA1) and a second non-folding area (Region labeled as DA2) respectively extended from the folding area in opposite directions; 
a first support member (figure 6-7, element 120 disposed under adhesive 110) disposed under the adhesive member and bendable together with the display module (fig 6-7), the first support member including: 
	a bending area (bending area of element 120 corresponds to the area labeled as FA) at which the first support member is bendable, the bending area corresponding to the folding area, 
	a first non-bending area (first non-bending area of element 120 corresponds to the area labeled as DA1) corresponding to the first non-folding area, and 
	a second non-bending area (second non-bending area of element 120 corresponds to the area labeled as DA2) corresponding to the second non-folding area; and 
a support plate (elements 210/220) disposed under the first support member,
 wherein the support plate overlaps at least one of the first non-bending area and the second non-bending area (as seen in figure 6, the plate overlaps both DA1 and DA2).
Choi does not teach a lower protective film disposed under module and including a synthetic resin film; 
an adhesive member disposed under the lower protective film. 
Kim in similar field of foldable display device teaches a display panel (fig. 3, element 110) comprising a display part (element 114, which is equivalent to display module) and a lower protective film (element 112) disposed under the display module (element 114) and including a synthetic resin film (paragraph 37, element 112 is polyimide substrate); and an adhesive member disposed under the lower protective film (paragraph 78, figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the lower protective film including a synthetic resin film as taught by Kim such that this is placed under the display module of Choi such that the protective film provides the desired level of flexibility and provide support to the various transistors and other conducive materials provided between the display module and the support member. 
Regarding claim 2, Choi as modified by Kim teaches, 
The support plate comprise a first support plate and a second support plate (Fig. 6-7, elements 210 is first support plate, and element 220 is second support plate), and
The first support plate overlaps the first non-bending area and a portion of the bending area (as seen in figure 6 of Choi), and the second support plate overlaps the second non-bending area and a portion of the bending area (as seen in figure 6 of Choi).
Regarding claim 3, Choi as modified by Kim teaches, 
Wherein the second support plate is disconnected from the first support plate at the bending area (the office notes that at least in the closed configuration of display device of Choi, the two support plates are disconnected from each other as illustrated in figure 7 of Choi). 
Regarding claim 4, 
Choi as modified by Kim teaches the first support member and the support plate has some value of thickness. 
Choi as modified by Kim does not teach wherein any one of the first support member and the support plate has a thickness of about 0.08 millimeter to about 0.15 millimeter. 
However, as provided in the MPEP 2144.04(IV(A) that change in size is within the level of ordinary skill in the art thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide to at least make the first support plate or the second support plate to have a thickness of about 0.08 millimeter to about 0.15 millimeter, such that this will ensure that the display device of Choi as modified is kept compact and does not become bulky and thus providing the desired level of flexibility and structural support. 
Regarding claim 5, Choi as modified by Kim teaches, 
The support plate comprises metal (paragraph 63, element 210/220 formed of metal material).
Regarding claim 8, Choi as modified by Kim teaches, 
Further comprising a second support member (elements 214/224, fig 6-7 of Choi) disposed between the first support member and the support plate. 
Regarding claim 9, Choi as modified by Kim teaches, 
Wherein the second support member is disconnected at the bending area to define a first portion and a second portion spaced apart from each other at the bending area (as seen in figure 7 of Choi, the second support member 214/224 is connected at  the bending area to define the first portion and a second portion spaced apart from one another).
Regarding claim 10,
Choi teaches the first support member and the second support member as disclosed above. 
Choi does not teach a plurality of openings defined in any one of the first support member or the second support member at the bending area, and spaced apart from each other along the bending area, 
wherein the plurality of openings which are spaced furthest apart from each other define the bending area of the first support member.
Kim in similar field of display device teaches a plurality of openings (figures 8-9 opening define by element 682) defined in any one of the first support member (element 680) or the second support member at the bending area, and spaced apart from each other along the bending area (as seen in figures 8-9, spaced apart), 
wherein the plurality of openings which are spaced furthest apart from each other define the bending area of the first support member (figures 8-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the plurality of opening as taught by Kim such that the plurality of opening defined in the first support member at the bending area, and spaced apart from each other along the bending area, wherein the openings are spaced furthest apart from each other define the bending area of the first support member of Choi, such modification will reduce the stress at the bending area and provide a light weight display device. 
Regarding claim 11, Choi as modified by Kim teaches, 
Wherein the second support member includes sponge, foam or urethane resin (paragraph 81). 
Regarding claim 12, Choi as modified by Kim teaches, 
Wherein the second support member is integrally formed and has bar shape in the bending area (as seen in figures 6-7 of Choi, element 214 and 224 integrally formed and a bar shape).
Regarding claim 13, Choi as modified by Kim teaches, 
The support plate overlaps only a portion of the bending area (at least in configuration of figure 7 of Choi, the support plate 210/220 only overlaps a portion of the bending area; furthermore, in figure 6, the minor gap that is between elements 210/220 is the void part that the support plate does not overlap; additional future interpretation can be taken in view of figure 8). 
Regarding claim 14, Choi as modified by Kim teaches, 
Wherein the support plate does not overlap at least a portion of the bending area (at least in configuration of figure 7 of Choi, the support plate 210/220 does not overlap the bending radius; furthermore, in figure 6, the minor gap that is formed between 210/220 is the area that is consider as a portion that is not overlapped by the support plate). 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2019/0357366 in view of Kim et al. US Pub 20160357052 further in view of Inoue US Pub 2001/0043293.
Regarding claim 6, 
Choi as modified by Kim teaches the display device comprising the first support member as disclosed in claim 1, such that the first support member is a cushion member. 
Choi as modified by Kim does not teach the first support member comprises metal. 
Inoue in similar field of display device teaches a cushion material (the first support member) comprises metal (paragraph 44, element 7 and 7a comprises metal material). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the material of metal as the desired material for the first support member (cushion) of Choi as modified such that this will enable electrical connection across various layers (paragraph 44) and thus the reliability of the display is improved. 
Regarding claim 7, Choi as modified teaches,
Wherein strength of the first support member is greater than strength of the display module (Choi as modified by Kim and Inoue teaches the material similar to present application, thus since the first support member comprises metal this would have a greater strength than the strength of the display module of Choi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841